 482DECISIONSOF NATIONALLABOR RELATIONS BOARDDirectionAs part of the investigation to ascertain representatives for thepurpose <of collective bargaining with the Employer herein, the Re-gional Director for the Nineteenth Region shall, pursuant to the Rulesand Regulations of the National Labor Relations Board, within ten(10) days from the date of this Direction, open and count the ballotscast in the elections conducted in this case, and shall thereafter prepareand cause to be served upon the parties a tally of ballots.MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Direction.E. P. JACOBS SR., ET AL.,D/B/AJACOBS MANUFACTURING COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTHAMERICA, A. F. OF L., PETITIONERE. P. JACOBS,SR., ETAL.,D/B/AJACOBS MANUFACTURING COMPANYandSTOVEMOUNTERS' INTERNATIONAL UNION OF NORTH AMERICA,A.F. of L.,PETITIONER.Cases Nos. 10-RC'-1772 and 10-RC-1794..June 3, 1962Decision, Order,and Direction of ElectionUpon a separate petition duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJohn C. Carey, Jr., hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Molders' petition in Case No. 10-RC-1772, as amended at the hear-ing, seeks a unit consisting of all production and maintenance em-'The hearing officer referred to the Board the Employer'smotion to dismiss the petitionin Case No.10-RC-1794 because the unit therein sought is inappropriate.For reasonsindicated below in the test, this motion is granted.99 NLRB No. 82. JACOBS MANUFACTURING COMPANY483ployees at the Employer's Bridgeport,. Alabama, plant, excludingmolders, gangway labor, flask maintenance and repair men, over-the-road truck drivers, foreman, clericaland salesemployees, guards, andsupervisors.Mounters' petition in Case No. 10-RC-1794, as amended at the hear-ing, seeks a unit of all employees in the mounting and indirect mount-ing, department, cleaning and grinding department, crating and ship-ping department, and steel room at the Employer's Bridgeport, Ala-bama, plant, excluding over-the-road truck drivers, clerical employees,professional employees, guards, and supervisors.The Employer indicated preference for the unit sought by Molders,and moved to dismiss Mounters' petition on the ground that the unitsought therein was inappropriate.Ors January 10, 1952, the Employer and molders entered into anagreement for a term of 1 year covering the molders, gangway labor,and flask maintenance and repair men in the Employer's foundry.zMolders' petition, therefore, in effect seeks a residual unit of all pro-duction and maintenance employees not covered by the foregoing con-tract.Mounters' petition is limited to a segment of this residualgroup.The Employer's operations are conducted in 8 interconnectedbuildings.The molding work is done in the foundry building, wherethe contract unit, consisting of molders, gangway laborers, and flaskmaintenance and repair men, is employed. The molders, 42 in num-ber, are required to serve an apprenticeship of 4 years. They put upand pour off molds. The gangway laborers, 8 in number, prepare themolding sand for the molders, change flask and patterns, and do otheroddt jobs incidental to the molding opefation.The 2 flask mainte-nance and repair men repair and maintain flasks. Their duties requiresome, but not all, the skills of the carpenter's trade.In addition to the foregoing, there are employed in the foundrybuilding 14 shakeout men and 4 cupola men. The cupola men pre-pare the cupola for melting, charge and maintain the cupola, and lineladles.Their work requires little skill or training.The shakeoutmen do unskilled work, consisting of removal of.the castings from themold$.All the foregoing categories of employees in the foundrybuilding are under the same immediate supervision.There is also a malleable department in the foundry building, underseparate supervision, where malleable iron is melted, molded, andannealed.The molders in this department are more highly skilledthan the other (gray-iron) molders, referred to above .3From thefoundry building, castings are removed to the cleaning and grinding2Similar contracts for this group had been negotiated by Molders as far back as 1942.2The record is not entirely clear as to which, if any,of the employees in the malleabledepartment are included in the existing contract unit.See footnote4, infra. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment in another building, where they are cleaned and groundby unskilled labor.The steel room employees in another building, who are classifiedas semiskilled, fabricate steel parts from sheet metal with the aid ofshears, punches, press brakes, spot welders, and other metalworkingequipment.These parts are then removed to the mounting and stor-age building, where, together with the castings, they are assembledinto stoves, by the mounters, and where the blackers and packers(in the indirect mounting department) prepare the stoves for crating.The stoves are then crated and shipped in the crating and shippingdepartment.There is a paint shop under 'the supervision of thecrating and shipping foreman, where two paint shop men paint, wrap,and pack castings and steel parts for stoves.There are also threemaintenance employees, who, under the supervision of the plant super-intendent, maintain the buildings and machinery.It appears, therefore, that the only difference between the unit soughtby Molders and that sought by Mounters is that Mounters wouldexclude from the residual group requested by Molders the followingcategories:(1)The cupola crew and the shakeout men in the foundry building:(2)The three maintenance employees.(3)The malleable department employees (assuming that theseemployees are presently sought by the Molders ; see footnote 3,supra) .As the duties of these employees are integrated with those of theremaining employees in the residual group, and as no reason appearsfor excluding them, we will include them in the unit found appro-priate.In view of the foregoing, and upon the entire record, we findthat the following employees at the Employer's Bridgeport, Alabama,plant, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, excluding those coveredby the contract of January 10, 1952,' over-the-road truck drivers,foremen, clerical and sales employees, guards,' and supervisors eWe find, further, that the unit requested by Mounters is not appro-priate for the purposes of collective bargaining, and the petition inCase No. 10-RC-1794 will therefore be dismissed.As Mounters indicated at the hearing that they did not wish toparticipate in an election for a unit other than that sought by Mount-ers, the name of that union will not be placed on the ballot in, theelection directed herein.*The employees in the malleable department will beincluded.In the unit found appro-priate herein to the extent that they are not covered by the existing contract.6As the record shows that the watchmen spendmost oftheirtime in performing guardduties,we will excludethem as "guards."6 Potterc6Rayfteld,Inc.,68 NLRB 76. JEK MANUFACTURING COMPANY485OrderITIS ORDERED that the petition in Case No. 10-RC-1794 be, and ithereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]J. LEE KLESNER, AN INDIVIDUAL, DOINGBUSINESSAS JEK MANUFACTUR-ING COMPANYandAMERICANFEDERATIONOF LABOR.CaseNo.30-CA-189.June 4, 1952Decision and OrderOn November 23, 1951, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissed asto them.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, J. Lee Klesner,an individual, doing business as Jek Manufacturing Company, Al-liance, Nebraska, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in American Federation of Labor,or any other labor organization of his employees, by discriminating inregard to the hire and tenure of their employment or any term orcondition of employment.a Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel.[Members Houston, Murdock,and Styles].99 NLRB No. 81.215233-53-32